Citation Nr: 0603649	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include panic or anxiety disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for essential 
hypertension.

5.  Entitlement to service connection for pulmonary 
hypertension.

6.  Entitlement to an effective date prior to January 6, 
2003, for the establishment of non-service connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) from rating decisions issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in St. Petersburg, Florida.

The veteran had perfected appeals regarding service 
connection for valvular heart disease and service connection 
for syphilis, but subsequently withdrew these claims in a 
September 2003 statement.  Therefore, only the issues listed 
on the title page remain on appeal.

This case was remanded in December 2004.  A personal hearing 
was held before the undersigned Veterans Law Judge in June 
2005.  

This case has been returned for review by the Board.


FINDINGS OF FACT

1.  The currently diagnosed sinusitis was first manifested 
many years after service and is not causally related to 
service.  

2.  The currently diagnosed hemorrhoids were first manifested 
many years after service and are not causally related to 
service.  

3.  A cardiovascular disability was not shown in service; and 
essential hypertension and pulmonary hypertension were first 
noted many years after service.

4.  The currently diagnosed psychiatric disorder, panic 
disorder, was first manifested many years after service and 
is not causally related to service.  

5.  In July 1984, the veteran was notified of the denial of 
pension benefits and he did not perfect a timely appeal to 
this decision.

6.  On January 6, 2003, the RO received correspondence from 
the veteran regarding a claim for VA pension benefits.

7.  Medical evidence does not establish that the veteran was 
unable to work because of his disabilities earlier than 
January 6, 2003.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  Hemorrhoids were not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

3.  Essential hypertension was not incurred in or aggravated 
during active military service; and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Pulmonary hypertension was not incurred in or aggravated 
during active military service; and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  A psychiatric disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

6.  An effective date earlier than January 6, 2003, for the 
payment of disability pension is not warranted.  38 U.S.C.A. 
§§ 1502, 1521, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 
3.400 and Part 4 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in March 
2001, February 2003, June 2003 and July 2003.  The content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letters advised the 
appellant what information and evidence was needed to 
substantiate the claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claims 
and enough information for the RO to request records from the 
sources identified by the appellant.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records and records from other Federal 
agencies.

In regard to the claim for a panic disorder.  The VCAA-
compliant letter was not sent until after the February 2000 
rating action that denied service connection for a panic 
disorder.  A supplemental statement of the case in June 2001 
readjudicated the claim regarding service connection for a 
panic disorder after the VCAA-compliant notice had been 
provided, and without "taint" from prior adjudications.  
Therefore the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria for entitlement to service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and certain disorders including 
cardiovascular disorders becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.

Entitlement to service connection for sinusitis

At his personal hearing the veteran reported that he was 
treated for sinus problems during service, and thereafter has 
had sinusitis flare-ups.  

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA diagnoses of sinusitis satisfy this element.  
VA outpatient record dated in August 1999 shows a diagnosis 
of sinusitis.  VA examinations were conducted in August 2003.  
The diagnoses included chronic sinusitis.  

However, there are problems with the second and third 
elements of Hickson.  Concerning the second element, evidence 
of incurrence or aggravation of a disease or injury in 
service, in May 1970, he complained of headaches and sinus 
congestion.  The diagnostic impression was chest and head 
cold.  The report of the April 1971 examination that was 
conducted prior to separation shows that the sinuses were 
considered clinically normal.  

The earliest evidence documenting sinusitis is in 1999, 
approximately 28 years after service discharge, when VA 
outpatient records denote a diagnosis of chronic sinusitis.  
This is significant in that there was an extended period of 
time between service discharge and the showing of sinusitis 
that the veteran claims is related to military service.  Cf. 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (veteran failed to 
provide evidence of continuity of symptomatology of low back 
condition).  

Furthermore, the veteran has not provided any competent 
medical evidence of a nexus between current disability and 
disease or injury during service, as required by Hickson.  
The medical evidence of record does not include any competent 
medical statements or opinions that relate current sinusitis 
to military service.  To attribute the veteran's sinusitis to 
military service without objective medical evidence would 
require excessive speculation.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for sinusitis.  

Entitlement to service connection for hemorrhoids

At his personal hearing the veteran reported that during 
service he suffered from constipation and rectal bleeding.  
He noted further, that he was treated for hemorrhoids within 
a year of service discharge.  He stated that the bleeding was 
so severe that it actually caused anemia.   

Concerning the first element of Hickson, evidence of current 
disability as provided by a medical diagnosis, Gainesville, 
Florida, VA outpatient record dated in February 1972, shows 
that the veteran had external hemorrhoids.  Since then the 
veteran has been receiving treatment for hemorrhoids.  The 
diagnoses regarding hemorrhoids satisfy this requirement. 

Concerning the second element, evidence of inservice injury 
or disease, the veteran claimed that his current problems 
resulted from the inservice constipation and rectal bleeding.  
While the veteran claims that his inservice symptoms of 
rectal bleeding and constipation were the onset of 
hemorrhoids service medical records do not show treatment or 
diagnoses or inservice complaints of constipation or rectal 
bleeding, let alone a diagnosis of hemorrhoids.  The service 
medical records do not show complaints, findings, or 
diagnoses regarding hemorrhoids.  His anus and rectum were 
normal on examination at separation.  As it has not been 
shown that he has the medical expertise to diagnose the onset 
of hemorrhoids, his opinion is of limited probative value.

Further, while there is evidence of hemorrhoids in February 
1972, within a year of service discharge, this disability is 
not on the list of the presumptive diseases in 38 C.F.R. § 
3.309.  

Moreover, there is no medical opinion of record that 
indicates that his hemorrhoids are related to military 
service.  Again, the Board finds that to attribute the 
veteran's onset of hemorrhoids to military service without 
objective medical evidence would require excessive 
speculation.  

Entitlement to service connection for essential hypertension 
and pulmonary hypertension

Post service VA medical records relate that in November 1998, 
the veteran was admitted to the hospital for diagnostic 
testing in regard to chest pain complaints.  He reported a 
history of hypertension since 1998.  He continues to be 
treated for essential hypertension.  VA cardiography dated in 
January 2003 revealed severe mitral regurgitation and 
pulmonary hypertension.  The diagnoses regarding essential 
hypertension and pulmonary hypertension disorder satisfy the 
first element of Hickson.

Significantly, the service medical records do not show 
complaints, findings, or diagnoses regarding a cardiovascular 
disorder.  The heart and vascular system were considered 
normal on the April 1971 examination conducted prior to his 
separation.  The blood pressure was 100/62.  Further, the 
record does not contain a diagnosis of a cardiovascular 
disorder within one year subsequent to service discharge, let 
alone manifestations to a degree of 10 percent within that 
year.    

In fact, the earliest evidence documenting hypertension is in 
1998, approximately 27 years after service discharge.  
Pulmonary hypertension was not diagnosed until 2003, some 32 
years after service discharge.  Such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  

More importantly, there is no medical evidence on file, which 
relates a cardiovascular disability to the veteran's period 
of active duty.  Based on review of the evidence of record, 
the Board concludes that the preponderance of such evidence 
is against entitlement to service connection for essential 
hypertension and pulmonary hypertension.  Accordingly, the 
claims for service connection are denied.

Entitlement to service connection for an anxiety or panic 
disorder 

The veteran contends that he has a psychiatric disorder that 
resulted from a valvular heart disease.  The Board notes that 
he has been denied service connection for valvular heart 
disease.  Therefore, the claim on a secondary basis is 
untenable.  

In regard to service connection for a panic disorder on a 
direct basis, the record contains a current diagnosis of 
panic disorder.  VA outpatient records show that beginning in 
September 1986 the veteran reported a 2 year history of a 
fast heartbeat and feelings of weakness.  He was referred for 
mental health evaluation.  In October 1986 he underwent 
evaluation.  The diagnostic impression was generalized 
anxiety disorder.  Since then he has been receiving treatment 
for variously diagnosed psychiatric disorders to include 
panic disorder.  The diagnosis regarding a panic disorder 
satisfies the first element of Hickson.

Significantly, however, the Board notes that the veteran did 
not receive inservice treatment for psychiatric symptoms.  
The service medical records reflect no complaint or diagnosis 
relative to a psychiatric disability.  He was considered 
psychiatrically normal on the examination conducted prior to 
separation.  

The earliest evidence documenting a diagnosis of a panic 
disorder consists of the September 1986 VA outpatient record 
showing treatment for anxiety disorder with panic attacks, 
which is more than 15 years after service discharge.  Until 
this time the veteran had not reported any psychiatric 
problems despite many years since discharge.  This is 
significant period of time before a psychiatric disorder is 
diagnosed.

Still further, the record does not contain any competent 
medical evidence showing that his panic disorder is related 
to service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for an anxiety or panic disorder.

Earlier Effective Date

The assignment of effective dates for pension is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute and 
regulation provide, in pertinent part, that unless 
specifically provided otherwise, the effective date of an 
award based on a claim for pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  See 
38 U.S.C.A. § 5110(a).  That is, as expressed in the 
regulation, except as otherwise provided, the effective date 
of an evaluation and award of pension will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

There is an exception to this general rule, for pension 
claims filed on or after October 1, 1984, in certain cases in 
which the veteran was so incapacitated that he was prevented 
from filing a pension claim.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  This has not been alleged in this 
case.

To apply the generally applicable provisions to the instant 
appeal, it is necessary to determine the date of the 
veteran's claim and the date that it became factually 
ascertainable that his disabilities rendered him permanently 
and totally disabled.

The date of receipt of the veteran's claim must be first 
determined.  In this case, the first application for 
compensation or pension was received in April 1984.  The RO 
supplied him with a form, Income-Net Worth and Employment 
Statement, which he returned on May 2, 1984.  In July 1984, 
the RO informed the veteran that his claim had been 
disallowed.  He did not appeal this action, which became 
final.  38 C.F.R. §§ 3.104(a) and 3.105(a).   

On January 6, 2003, the RO received the veteran's claim for 
pension benefits as well as, a Net Worth and Employment 
Statement.    

The record contains VA outpatient records that date between 
1998 and 2003.  In May 1999, he was treated for chest pain.  
He reported that he was working as a salesman.  VA cardiac 
catheterization was conducted in June and August 1999, which 
showed normal coronary arteries.  In November 1999, he 
complained of left arm tingling and palpitations.  The 
diagnoses included valvular heart disease and mitral 
regurgitation.  VA outpatient records dated in February 2000 
show that the veteran continued his complaints of heart 
palpitations.  Finally, in January 2003 diagnostic testing 
revealed moderate prolapse of the posterior mitral valve 
leaflet and severe pulmonary hypertension.  

Private medical records dated in July 2003 show that he 
underwent bovine pericardial-patch repair of the anterior 
mitral leaflet, P2 resection and sliding annuloplasty of 
posterior mitral leaflet, and mitral annuloplasty.  

Ultimately, a December 2003 rating action granted pension 
benefits, effective January 6, 2003, the date of the claim.   

The veteran was denied pension benefits by the RO in a July 
1984 decision.  As noted, the July 1984 decision is final and 
may not now be revisited in the absence of a claim to reopen 
or a claim of clear and unmistakable error.  

In this case, subsequent to July 1984, the veteran did not 
submit any communication expressing an intent to apply for 
pension benefits prior to January 2003.  It follows that, 
while the veteran has alleged that he has been totally 
disabled since 1984, he is precluded from being awarded an 
effective date in 1984 for pension benefits because there is 
no communication prior to January 2003, that shows an intent 
to claim pension benefits.  VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).

However, the Court has held that all the evidence of record 
for the year preceding the claim for an increased rating (or 
pension) must be considered in determining whether there was 
an ascertainable increase in disability under 38 U.S.C.A. § 
5110(b)(2).  Hazen v. Gober, 10 Vet. App. 511, 518 (1997).  
See 38 C.F.R. § 3.157.

As the claim specifying that the veteran was seeking pension 
was received January 6, 2003, the Board must determine 
whether it became factually ascertainable from the VA records 
that the veteran was permanently and totally disabled before 
January 2003.  To establish eligibility for pension purposes, 
it is necessary that the evidence demonstrate permanent 
disability of sufficient severity as to render the veteran 
unable to secure and maintain substantially gainful 
employment consistent with his age, education and work 
experience.  Unemployment does not, in and by itself, 
constitute eligibility for pension purposes.

The Court has held that VA adjudicators, when considering a 
claim for entitlement to nonservice-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, i.e., an "objective" 
standard, or if the veteran is not unemployable, whether 
there exists a lifetime disability which would render it 
impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  38 
U.S.C.A. §§ 1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17 (1995).  See also Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

In this case, the RO rated the disabilities as follows:  
hypertensive heart disease, rated 100 percent disabling; 
panic disorder, rated 10 percent disabling; syphilis, 
gastrointestinal hemorrhage, residuals of blood transfusion, 
and inguinal lymphadenopathy, all rated as noncompensably 
disabling.

The Board finds that there is no medical evidence for this 
period of time that shows that the veteran was totally 
disabled prior to January 2003.  The records show that the 
veteran was diagnosed with valvular heart disease as early as 
August 1999.  While there was evidence of physical 
impairment, it was not of such severity as to prevent the 
veteran from securing or following a sedentary occupation.  
At that time, the veteran was in his early fifties.  He had 2 
years of college and had prior experience as a monitor for an 
alarm company, a salesman, and a clerk.  The most disabling 
findings were not recorded until late 2003.  In fact, a 
private examination was conducted in March 2003.  The 
examiner noted that besides evidence of a systolic murmur, 
the remainder of the physical examination was essentially 
normal.  Thus, the Board is unable to conclude that the 
veteran was permanently and completely incapable of engaging 
in some form of substantially gainful employment consistent 
with his age, education and work experience, prior to January 
6, 2003.  

As it is not factually ascertainable that the veteran met the 
criteria for pension benefits within 1 year from January 6, 
2003, there is no basis for an effective date prior to 
January 6, 2003, the date of receipt of the current claim for 
pension benefits.

Also, there was no pending claim, that is, a claim that had 
not been finally adjudicated in the interim between the RO's 
July 1987 rating decision and the date of receipt of the 
current claim, January 6, 2003.  38 C.F.R. §§ 3.155, 
3.160(c).

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hemorrhoids is denied.

Service connection for sinusitis is denied.  

Service connection for essential hypertension is denied.  

Service connection for pulmonary hypertension is denied.  

Service connection for a psychiatric disorder (panic or 
anxiety disorder) is denied.  

An effective date earlier than January 6, 2003, for payment 
of disability pension is denied.





______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


